DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Status of Claims
Claims 1-20 of US Application No. 16/799,067 are currently pending and have been examined.  
Claims 1-20 are allowed. 

Information Disclosure Statement
The Information Disclosure Statement filed on 27 July 2022 has been considered. An initialed copy of form 1449 is enclosed herewith.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Aoi et al. (US 2019/0056732 A1, “Aoi”) in view of Sprigg (US 9,684,306 B2) and Cullinane et al. (US 2014/0156133 A1, “Cullinane”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Aoi, discloses an automated driving assistance apparatus that assists automated driving control of a passenger car, and includes a driver monitoring unit and a manual driving recovery level setting unit. The driver monitoring unit monitors the state of the driver that is driving the passenger car. The manual driving recovery level setting unit sets, in a stepwise manner, a level indicating whether or not a switch can be made from automated driving to manual driving in a predetermined switching zone, based on the state of the driver detected by the driver monitoring unit.

Sprigg discloses a method for transitioning vehicle control includes obtaining a one or more operator vehicle control inputs, analyzing the one or more operator vehicle control inputs to determine operator compliance with one or more autonomous vehicle control inputs that are actively controlling motion of a vehicle, and based on the analysis of the one or more operator vehicle control inputs, allowing an operator to assume manual control of the vehicle when the operator vehicle control inputs match the one or more autonomous vehicle control inputs to within a threshold value.

Cullinane discloses an apparatus that relates to switching between autonomous and manual driving modes. In order to do so, the vehicle's computer may conduct a series of environmental, system, and driver checks to identify certain conditions. The computer may correct some of these conditions and also provide a driver with a checklist of tasks for completion. Once the tasks have been completed and the conditions are changed, the computer may allow the driver to switch from the manual to the autonomous driving mode. The computer may also make a determination, under certain conditions, that it would be detrimental to the driver's safety or comfort to make a switch from the autonomous driving mode to the manual driving mode.

With respect to independent claims 1, 7 and 13, Aoi taken either individually or in combination with other prior art of record fails to teach or suggest: determining, based on a first risk evaluated with respect to the current mode, a first duration of time required to switch from the current mode to the different mode; estimating a task duration time needed to complete each task from the set of tasks and a total duration of time needed to complete the set of tasks; estimating a second risk of switching from the current mode to the different mode based on the first duration of time and the total duration of times.

Claims 2-6, 8-12 and 14-20 are allowed because they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668